Title: To George Washington from Alexander Hamilton, 26 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia] April 26. 1794.
          
          The Secretary of the Treasury presents his respects to the President of the U. States,
            & encloses the draft of a Passport for the American sloop Eliza,
            now in this port, bound for St Domingo with Passengers, for the Presidents
              signature.
          
            A. Hamilton
          
        